Citation Nr: 1112914	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-29 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee disability.

2.  Entitlement to a rating in excess of 10 percent for a left knee disability.

3.  Entitlement to an effective date earlier than December 18, 2001 for the grant of service connection for a right knee disability.

4.  Entitlement to an effective date earlier than December 18, 2001 for the grant of service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active duty service from October 1975 to October 1976.

Procedural History

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Appeals Management Center (AMC) of the Department of Veterans Affairs (VA), which granted entitlement to service connection for a right knee strain, with x-ray evidence of mild degenerative changes (assigning a 10 percent disability rating) and entitlement to service connection for a left knee strain (assigning a 10 percent disability rating), both effective December 18, 2001.  The Veteran submitted a notice of disagreement (NOD) with the assigned disability ratings as well as the assigned effective dates in January 2007.  In August 2007, the St. Petersburg, Florida, Regional Office (RO) issued a statement of case, which addressed the four issues enumerated above, and the Veteran timely perfected his appeal in September 2007.

Referred Issues

In a statement received in February 2010, the Veteran indicated that he wished to file claims for service connection for fibromyalgia and for a back condition secondary to his service connected knee disabilities.  It is unclear from review of the Veteran's VA claims file whether these issues have been adjudicated by the RO; however, it would appear that they may have been from a review of the statement submitted by the Veteran's representative in February 2011.  Therefore, to the extent that claims of entitlement to service connection for fibromyalgia and a back disability, to include as secondary to the service-connected bilateral knee disabilities have not yet been adjudicated, they are referred to the RO for appropriate action.  

In the February 2011 Appellant's Brief, the Veteran's representative also argued that a clear and unmistakable error (CUE) existed in the February 1977 rating decision, which denied the Veteran's claim of entitlement to service connection for chondromalacia of the right knee.  Specifically, the Veteran's representative argued that VA did not address the presumption of soundness and failed to fully address the implications of x-rays taken on active duty that did not reflect the presence of degenerative changes in the right knee.  As such, a claim of CUE in the February 1977 rating decision is referred to the RO for appropriate action.

The February 2011 Appellant's Brief also indicated that the Veteran wished to pursue claims of entitlement to service connection for a psychiatric disability, to include as secondary to his service-connected bilateral knee disabilities, and for a total disability rating based on individual unemployability (TDIU).  As such, these claims are referred to the AOJ for appropriate action. 

Remanded Issues

The issues of entitlement to disability ratings in excess of 10 percent for the service-connected bilateral knee disabilities as well as entitlement to an effective date earlier than December 18, 2001, for the grant of service connection for a right knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  The Veteran will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a left knee disability was received on December 18, 2001.

2.  Prior to December 18, 2001, VA did not receive or otherwise possess any document that can reasonably be construed as a formal or informal claim for VA benefits for a left knee disability.


CONCLUSION OF LAW

2.  Criteria for an effective date earlier than December 18, 2001, for the award of service connection for a left knee disability have not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an earlier effective date for the assignment of service connection for his left knee disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The instant claim arises from a granted claim of service connection.  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.

Prior to initial adjudication of the Veteran's claim, a letter dated in September 2005 fully satisfied the duty to notify provisions, except notice of the degree of disability and effective date provisions of Dingess.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  An April 2007 letter provided notice of the manner in which VA assigns initial ratings.  Although this letter was not sent prior to initial adjudication of the Veteran's initial claim, this was not prejudicial to him, since he was subsequently provided adequate notice in April 2007, he was provided ample opportunity to respond with additional argument and evidence and the claim was readjudicated and a statement of the case was provided to the Veteran in August 2007.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board further notes that adjudication of a claim for an earlier effective date is largely based upon evidence already in the claims file; the resolution of the claim often depends upon when certain document(s) were received by VA, and medical evidence which has been previously developed.  See generally 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.157, 3.160, 3.400 (2010).  The lack of adequate notice cannot alter the record as to the date that the Veteran's claims were received or the date that entitlement arose.  The notice error as to effective date is harmless.

The date that the appellant's claims were received cannot be altered by medical examination or opinion.  Similarly, the date entitlement arose is dependent on the earliest date that the evidence demonstrates that service connection was warranted.  Consequently, there is no additional development (that has not already been conducted) that would substantiate the Veteran's claim for an earlier effective date.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Effective Date for Left Knee Disability

The Veteran seeks an effective date prior to December 18, 2001 for the grant of service connection for bilateral knee disabilities.  

Under applicable criteria, the effective date of an award of compensation based on an original claim (received beyond one year after service discharge) or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application thereof.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a) (West 2002).

Specifically, the effective date for an award of service connection based on a claim reopened after final disallowance will generally be the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(r) (2010).

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2010).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  See 38 C.F.R. § 3.155(a) (2010).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.

The Veteran has advanced several arguments as to why he believes an earlier effective date is warranted.

In his January 2007 NOD, the Veteran argued that he had been largely unable to work since his discharge from service.  However, this fact alone is insufficient to show that he ever filed an informal claim to seek service connection for his left knee.  Furthermore, the Veteran has not actually asserted that he ever filed a claim seeking service connection for a left knee disability prior to December 18, 2001.

The Board has reviewed the Veteran's claims file, but concludes that no documents were received prior to December 18, 2001, that could even liberally be construed as a claim for service connection for a left knee disability.  The Veteran's filings in the mid-1970s only describe problems with his right knee and do not mention his left knee.  It is also noted that no medical records were submitted prior to 2001 that would suggest that the Veteran intended to seek service connection for his left knee.

Applying 38 U.S.C.A. § 5110, the earliest effective date is date of receipt of claim, here, December 18, 2001.  Applying 38 C.F.R. § 3.400, the earliest effective date is date entitlement arose or date of claim, whichever is later.  The first mention of a left knee disability was in the Veteran's December 18, 2001, claim.  The only possible exception is where a claim is received within one year of separation from service.  The 2001 claim was clearly not within one year of separation from service.  The Board finds that the RO/AMC has granted the earliest effective date possible based upon the facts in this case and the law and regulations.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An effective date earlier than December 18, 2001 for the grant of service connection for a left knee disability is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to increased disability ratings for his bilateral knee disabilities as well as his claim of entitlement to an effective date prior to December 18, 2001, for his right knee disability.



Increased Rating Claims

The Veteran's claims of entitlement to service connection for bilateral knee disabilities were received in December 2001.  As noted above, service connection was eventually granted for both knees in a November 2006 rating decision and ratings were assigned, based in part on a May 2005 VA examination. 

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

Unfortunately, the last VA examination provided to the Veteran was in May 2005, and it is now nearly six years old.  Further, the Veteran has argued that he has swelling of the knees that was not properly accounted for at the May 2005 VA examination.  Additionally, no treatment records, either private or VA, have been obtained since approximately September 2005.  In reviewing the claims file, the Board notes that the Veteran has submitted notes from doctors and chiropractors in 2010, suggesting that he is receiving current medical care for his disabilities.

Therefore, in order to appropriately rate the Veteran, treatment records from the past five years should be obtained and the Veteran must be provided with a new VA examination.

Effective Date for Right Knee Disability

As noted in the Introduction section above, the Veteran has recently submitted a new claim alleging the existence of CUE in the February 1977 rating decision that denied entitlement to service connection for chondromalacia of the right knee.  The Board finds that this CUE claim is inextricably intertwined with the Veteran's claim of entitlement to an effective date prior to December 18, 2001, for his right knee disability.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

In light of the above discussion, the Board has determined that additional development is necessary.

Also noted in the Introduction section of this decision, it is unclear whether there is a temporary folder for this Veteran.  If so, it should be assimilated with the Veteran's claims file while on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify any private knee treatment he has received since 2001 and if any treatment is identified, take appropriate steps to obtain those records.  Any response received should be memorialized in the Veteran's claims file.

2.  Obtain VA treatment records from September 2005 to the present.  Any response received should be memorialized in the Veteran's claims file.

3.  Thereafter, schedule the Veteran for a VA joints examination, with an appropriate expert, to determine the nature and severity of his service-connected right and left knee disabilities.  

The VA examiner should expressly determine in degrees the range of motion of the Veteran's knees and should fully describe any pain, weakness, excess fatigability, and incoordination present in the each knee during range of motion testing; and, to the fullest extent possible, the VA examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint due to pain and weakness.  The VA examiner should also address, to the fullest extent possible, the degree of limitation, if any, caused by periods of flare-ups of either knee.  

The VA examiner should also indicate whether, and to what extent, the Veteran has any lateral instability or recurrent subluxation in either knee.  In doing so, the examiner should evaluate the Veteran's subjective complaints of instability.  

4.  Then readjudicate the Veteran's claims of entitlement to increased disability ratings for his bilateral knees and entitlement to an effective date earlier than December 18, 2001, for the right knee disability (after adjudication of the Veteran's referred CUE claim).  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


